Order entered June 16, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00434-CV

  RECOVERY FUNDING SERVICE, LLC, ASSIGNEE OF HATTON W.
 SUMNERS FOUNDATION FOR THE STUDY AND TEACHING OF THE
       SCIENCE OF SELF-GOVERNMENT, INC., Appellant

                                      V.

                   JAMES AMOS, JR., ET AL., Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-11479

                                   ORDER

      Before the Court is appellant’s June 15, 2022 motion for an extension of

time to file its jurisdictional letter brief. We GRANT the motion and extend the

time to June 22, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE